Broderick, C.J.,
concurring specially. I agree with the affirmance in this case. I write separately, however, simply because I would not reach either of the issues addressed by the majority.
Prior to trial, the defendant, Cathy Burke, unsuccessfully moved to dismiss the complaint against her “based on the Constitutional doctrine of vagueness and overbreadth.” Specifically, she argued: “I believe that [RSA 631:2-a, 1(a)] is unconstitutionally vague and/or overbroad, and should be found that way and thus is a violation of due process, since that right is guaranteed by both the State and Federal Constitutions.” The defendant’s notice of appeal claims that the trial court erred in denying her motion to dismiss, “based on the argument that the [statute] is unconstitutionally vague and/or overbroad.” The majority refuses, and I agree with that refusal, to address the defendant’s claim within the context of our State Constitution because she failed to unambiguously and specifically invoke any provision of the New Hampshire Constitution in her brief.
The majority does, however, proceed to address the defendant’s argument under the Due Process Clause of the Federal Constitution. Given the state of the defendant’s brief, I would additionally choose not to address her claim of error within the context of our Federal Constitution. Compare, e.g., Appeal of Morgan, 144 N.H. 44, 46-47 (1999) (where petitioner cited State and Federal Constitutions below, but failed to unambiguously and specifically raise vagueness issue grounded in due process provision of State Constitution, we addressed only federal claim), with State v. Burr, 142 N.H. 89, 91-92 (1997) (where defendant’s brief advanced argument under both State and Federal Constitutions, but failed to further devote anything more than passing reference to Federal Constitution, federal claims waived and discussion of argument limited to State Constitution).
The defendant’s brief is devoid of any reference to the Federal Constitution, and she cites no federal cases in support of her argument. Of the seven New Hampshire cases cited in her brief, only two concern statutory vagueness, and, in those two cases, we addressed the vagueness issue only under our State Constitution, see State v. Saucier, 128 N.H. 291, 296-97 (1986); State v. Glidden, 122 N.H. 41, 45-47 (1982). I would choose not to employ a more lenient standard in deciding whether to reach the *367defendant’s argument under the Federal Constitution in this case. See, e.g., State v. Chick, 141 N.H. 503, 504 (1996) (although defendant’s brief claimed violation of right to due process under Part I, Article 15 of State Constitution, and Fifth and Fourteenth Amendments to Federal Constitution, claim waived where brief failed to further elaborate on argument; passing reference to due process, without more, not substitute for valid constitutional argument); see also State v. McIntyre, 151 N.H. 465, 469 (2004) (declining to address arguments concerning due process rights under State and Federal Constitutions when not adequately briefed); State v. Schultz, 141 N.H. 101, 104 (1996) (same); Keenan v. Fearon, 130 N.H. 494, 499 (1988) (off-hand invocations of constitutional rights supported by neither argument nor authority warrant no extended consideration).
In addition, I would not give the defendant credit for adequately arguing that the evidence to support her conviction was insufficient. The single paragraph in her brief devoted to this argument is merely an extension of her first argument that the statute is vague because it leads to absurd results. See e.g., State v. Blackmer, 149 N.H. 47, 49 (2003) (complaint without developed legal argument insufficient to warrant judicial review).